Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-22 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest, singularly or in combination at least the limitation “forming a patterned photoresist layer onto the hard mask layer; masked etching of the hard mask layer to transfer a pattern of the patterned photoresist layer onto the hard mask layer to form a hard mask layer pattern; masked etching of the UL to transfer the hard mask layer pattern onto the UL to form a UL pattern, and masked etching of the TFR layer to transfer the UL pattern onto the TFR layer to form a TFR layer pattern including the matched pair of TFRs” as recited in claim 1 is the first major difference between the prior art and the claimed invention, the second major difference is the limitation “masked etching of the hard mask layer to transfer a pattern of the patterned photoresist layer onto the hard mask layer to form a hard mask layer pattern, masked etching of the UL to transfer the hard mask layer pattern onto the UL to form a UL pattern, and masked etching of the TFR layer to transfer the UL pattern onto the TFR layer to form a TFR layer pattern including the matched pair of TFRs, TI-9108119wherein the respective TFRs in the matched pair of TFRs are connected electrically in parallel to one another, and have a minimum spacing of 200 nms to 5 µms as recited in claim 12 and the third major difference is the limitation “depositing a TFR layer on a substrate; forming a bottom anti-reflective coating (BARC) stack on the TFR layer, the BARC stack including a spin-on-carbon layer to control reflectivity; etching the BARC stack to pattern the spin-on-carbon layer; and etching the TFR layer using the patterned spin-on-carbon layer to form the matched pair of TFRs” as recited in 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811